DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the printing system and the cartridge must be shown or the feature(s) canceled from the claim(s).  The figures need to depict an actual difference (and/or the relationship) between the claimed cartridge and the claimed receptacle. Currently, the cartridge is enumerated as 101-104 or 20, 30.  However, since the cartridge is not actually shown, those designations are effectively figs. 1a-1d, 2a, 2b and 3a, 3b.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the bearing region is inside the cartridge and outside the receptacle as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-15, the relationship between the cartridge and receptacle is unclear.  It is not clear if they are physically two different elements.  The drawing do not aid in the understanding of the claimed element as discussed above.
	With regard to claim 7, it is unclear what is meant by a mechanical actuator to mechanically change a position of the floater when compared to the floating position. What is the purpose of comparing? How does the comparison relate to the mechanical change?
With regard to claim 12, there is a lack of antecedent basis with regard to the receptacle. Also with regard to claims 12-15, it is unclear if there is one sensor: if so, is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2004/0075712 to Ono as modified by US Pub. 2016/0279961 to Nukui et al. “Nukui.”
With regard to Claim 1, as best understood, Ono teaches (figs. 1 and 5) a cartridge (2a) for a printing system (fig. 1) [0082], comprising:
	a receptacle (3) to receive waste printing material (40) from the printing system;

	Ono teaches the claimed invention except for a flag mechanically coupled to the floater, wherein a position of the flag depends on the position of the floater and indicates, outside the receptacle, the filling level.
	However Nukui teaches (figs. 5A, 5B, 8A, 14A and 14B) a flag (62/116) mechanically coupled to the floater (63/114) [0105], wherein a position of the flag depends (62/116) on the position of the floater (63/114) and indicates, outside the receptacle (31), the filling level [0147-0148 and 0230-0234].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine [s that] the amount of ink remaining in the ink chamber [0149].
With regard to Claim 2, as best understood, Ono teaches the claimed invention except for wherein the floater is to move along a first direction in the receptacle with an increase of the filling level, and wherein the flag is to move along a second direction being different from the first direction.
However, Nukui teaches (figs. 5A, 5B, 6A, 6B, 7A and 7B) wherein the floater (63) is to move along a first direction (54) in the receptacle (31) with an increase of the filling level, and wherein the flag (62) is to move along a second direction (51) being different from the first direction. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine [s that] the amount of ink remaining in the ink chamber [0149].

Claim 3, as best understood, Ono teaches the claimed invention except for wherein the second direction is perpendicular to the first direction and perpendicular to a direction of movement of the cartridge in the printing system.
However, Nukui teaches (figs. 5A, 5B and 7B) wherein the second direction (51) is perpendicular to the first direction (54) and perpendicular to a direction of movement of the cartridge in the printing system (figs. 1-3). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine [s that] the amount of ink remaining in the ink chamber [0149].
With regard to Claim 4, as best understood, Ono teaches the claimed invention except for wherein the floater and the flag are mechanically coupled to each other via a lever element hinged at the cartridge at a bearing region so as to convert a movement of the floater along a first direction into a movement of the flag along a second direction by a rotation of the lever element at the bearing region.
However, Nukui teaches (figs. 5A and 5B) wherein the floater and the flag are mechanically coupled to each other via a lever element hinged at the cartridge at a bearing region so as to convert a movement of the floater along a first direction into a movement of the flag along a second direction by a rotation of the lever element at the bearing region [0104-0106].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine [s that] the amount of ink remaining in the ink chamber [0149].

Claim 5, as best understood, Ono teaches the claimed invention except for wherein the bearing region is inside the cartridge and outside the receptacle.
However, Nukui teaches (as best understood) wherein the bearing region is inside the cartridge and outside the receptacle (fig. 7B).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine [s that] the amount of ink remaining in the ink chamber [0149].
With regard to Claim 6, as best understood, Ono teaches the claimed invention except for wherein the flag is to indicate the filling level outside the cartridge and is to increase or decrease a visible length of the flag outside the cartridge with an increase of the filling level.
However, Nukui teaches (as best understood) wherein the flag is to indicate the filling level outside the cartridge and is to increase or decrease a visible length of the flag outside the cartridge with an increase of the filling level (figs. 20A-21B). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine [s that] the amount of ink remaining in the ink chamber [0149].
With regard to Claim 7, as best understood, Ono teaches the claimed invention except for wherein the floater is to have a floating position when floating on the waste printing material, the cartridge further comprising a mechanical actuator to mechanically change a position of the floater when compared to the floating position.
However, Nukui teaches (as best understood) wherein the floater is to have a floating position when floating on the waste printing material, the cartridge further 
With regard to Claim 8, as best understood, Ono teaches the claimed invention except for wherein the mechanical actuator is to intermittently mechanically engage with the floater or an element mechanically coupled thereto.
	However, Nukui teaches wherein the mechanical actuator (138) is to intermittently mechanically engage with the floater or an element mechanically coupled thereto (fig. 20B) [0297].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine [s that] the amount of ink remaining in the ink chamber [0149].
With regard to Claim 9, as best understood, Ono teaches the claimed invention except for wherein the mechanical actuator comprises a first portion to actuate the floater and a second portion mechanically coupled to the first portion and arranged outside the cartridge, wherein the second portion is to intermittently mechanically engage with a static portion of the printing system so as to move the first portion, thereby changing the position of the floater. 
However, Nukui teaches wherein the mechanical actuator comprises a first portion to actuate the floater and a second portion mechanically coupled to the first portion and arranged outside the cartridge (figs. 20A-22B), wherein the second portion is to intermittently mechanically engage with a static portion of the printing system so as 
With regard to Claim 10, as best understood, Ono teaches the claimed invention except for wherein the second portion is to engage with the static portion at a homing position of the cartridge.
However, Nukui teaches wherein the second portion is to engage with the static portion at a homing position of the cartridge (fig. 20B). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine [s that] the amount of ink remaining in the ink chamber [0149].
With regard to Claim 11, as best understood, Ono teaches the claimed invention except for comprising a spring element, wherein the mechanical actuator is to change the position of the floater in a first actuator position, the spring element to reset the mechanical actuator into a second actuator position in which the mechanically actuator does not change the position of the floater.
	However, Nukui teaches comprising a spring element (147), wherein the mechanical actuator is to change the position of the floater in a first actuator position, the spring element to reset the mechanical actuator into a second actuator position in which the mechanically actuator does not change the position of the floater (figs. 22A-22B).  It would have been obvious to one of ordinary skill in the art before the filing date 
With regard to Claim 12, as best understood, Ono teaches (fig. 1) a printing system [0082] to print printing material [0035], comprising:
 a cartridge (2a-2d) having a waste volume to collect waste printing material (40) from the printing system;
	a floater (20/21) a floater to change its position based on an amount of the waste printing material in the waste volume [0042].
	Ono teaches the claimed invention except for a flag mechanically coupled to the floater, wherein a position of the flag depends on the position of the floater and indicates, outside the receptacle, the amount of waste printing material; and a sensor element to detect the flag outside the receptacle.
	However Nukui teaches (figs. 5A, 5B) a flag (62) mechanically coupled to the floater (63), wherein a position of the flag depends on the position of the floater (63) and indicates, outside the receptacle, the amount of waste printing material; and a sensor (103) element to detect the flag outside the receptacle [0147-0148 and 0230-0234].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine [s that] the amount of ink remaining in the ink chamber [0149].
	With regard to Claim 13, as best understood ,Ono teaches wherein the sensor element (10) is to output a sensor signal indicating that a degree of filling of the receptacle is at least a filling threshold level, wherein the printing system is to provide, to a user, a signal indicating that the degree of filling is at least a filling threshold level [0022, 0023, 0030, 0031, 0042, 0043 and 0052]. 
With regard to Claim 14, as best understood, Ono teaches wherein the sensor element (10) is an optical sensor [0042].
With regard to Claim 15, as best understood, Ono teaches the claimed invention except for wherein the sensor element is further to detect a position of the cartridge in the printing system.
	However Nukui teaches (figs. 30A, 30B) wherein the sensor element (149) is further to detect a position of the cartridge in the printing system [0386]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ono with the teachings of Nukui to determine that the cartridge is installed in the system.
Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090251510 A1 discloses in paragraph [0046] the liquid level sensor 64 is a sensor configured to detect the liquid level of the waste liquid in the storage tank 61 and output a electric signal according to the liquid level to the controller. The liquid level of the waste liquid is the liquid level of the waste liquid in the storage tank 61 and equivalent to the liquid level when the waste liquid is standstill (that is, the liquid level of the tank in the stationary state). The liquid level sensor 64 in the embodiment is an optical liquid level sensor configured to detect the liquid level on the basis of the reflection of light.
US 20060061620 A1 discloses in paragraph [0053] the waste-ink tank may be provided with a solid-state member (float) 50 that floats on the liquid surface of the waste ink so as to detect the amount of waste ink that has been supplied. The position of the solid-state member is detected by an optical sensor so that the amount of the waste ink supplied to the waste-ink tank 32 can be detected.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853